DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-8, drawn to a variant polypeptide with beta-amylase activity in the reply filed on February 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The applicant has not identified a species for election of the variant polypeptide.  In the interest of compact prosecution, the examiner will search for a variant polypeptide with beta-amylase activity.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2022.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The priority date is October 25, 2017.

Drawings
The drawings were received on April 21, 2020.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:  
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See paragraph [0043].
Appropriate correction is required.

Claim Rejections - 35 USC § 112








The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-8 recite the broad recitation of lower percent identitiy, and the claim also recites higher percent identity, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to what the identity is for the claimed variant polypeptide. Suggest a lower limit only for percent identity.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamoto et al. (Journal of Bacteriology, Vol. 170, No. 12, pp. 5848-5854 (Dec. 1988)).
Kitamoto et al. disclose a beta-amylase from Clostridium thermosulfurogenes that has 99% identity with SEQ ID NO: 3 of the instant application.  The alignment is shown below.  There are S280A, S319T, and S322C amino acid substitions in relation to SEQ ID NO: 3 as shown in the alignment below.

(Query 1: SEQ ID NO: 3 with Kitamoto ref  Sbjct: GenBank: AAA23204.1)
Score	Expect	Method	Identities	Positives	Gaps
1055 bits(2729)	0.0	Compositional matrix adjust.	515/519(99%)	517/519(99%)	0/519(0%)
Query  1    SIAPNFKVFVMGPLEKVTDFNAFKDQLITLKNNGVYGITTDIWWGYVENAGENQFDWSYY  60
            SIAPNFKVFVMGPLEKVTDFNAFKDQLITLKNNGVYGITTDIWWGYVENAGENQFDWSYY
Sbjct  33   SIAPNFKVFVMGPLEKVTDFNAFKDQLITLKNNGVYGITTDIWWGYVENAGENQFDWSYY  92

Query  61   KTYADTVRAAGLKWVPIMSTHASGGNVGDTVNIPIPSWVWTKDTQDNMQYKDEAGNWDNE  120
 KTYADTVRAAGLKWVPIMSTHA GGNVGDTVNIPIPSWVWTKDTQDNMQYKDEAGNWDNE
Sbjct  93   KTYADTVRAAGLKWVPIMSTHACGGNVGDTVNIPIPSWVWTKDTQDNMQYKDEAGNWDNE  152

Query  121  AVSPWYSGLTQLYNEFYSSFASNFSSYKDIITKIYISGGPSGELRYPSYNPSHGWTYPGR  180
AVSPWYSGLTQLYNEFYSSFASNFSSYKDIITKIYISGGPSGELRYPSYNPSHGWTYPGR
Sbjct  153  AVSPWYSGLTQLYNEFYSSFASNFSSYKDIITKIYISGGPSGELRYPSYNPSHGWTYPGR  212

Query  181  GSLQCYSKAAITSFQNAMKSKYGTIAAVNSAWGTSLTDFSQISPPTDGDNFFTNGYKTTY  240
GSLQCYSKAAITSFQNAMKSKYGTIAAVNSAWGTSLTDFSQISPPTDGDNFFTNGYKTTY
Sbjct  213  GSLQCYSKAAITSFQNAMKSKYGTIAAVNSAWGTSLTDFSQISPPTDGDNFFTNGYKTTY  272

Query  241  GNDFLTWYQSVLTNELANIASVAHSCFDPVFNVPIGAKISGVHWLYNSPTMPHAAEYCAG  300
            GNDFLTWYQSVLTNELANIASVAHSCFDPVFNVPIGAKI+GVHWLYNSPTMPHAAEYCAG
Sbjct  273  GNDFLTWYQSVLTNELANIASVAHSCFDPVFNVPIGAKIAGVHWLYNSPTMPHAAEYCAG  332

Query  301  YYNYSTLLDQFKASNLAMSFTSLEMDDSNAYVSPYYSAPMTLVHYVANLANNKGIVHNGE  360
YYNYSTLLDQFKASNLAM+FT LEMDDSNAYVSPYYSAPMTLVHYVANLANNKGIVHNGE
Sbjct  333  YYNYSTLLDQFKASNLAMTFTCLEMDDSNAYVSPYYSAPMTLVHYVANLANNKGIVHNGE  392

Query  361  NALAISNNNQAYVNCANELTGYNFSGFTLLRLSNIVNSDGSVTSEMAPFVINIVTLTPNG  420
NALAISNNNQAYVNCANELTGYNFSGFTLLRLSNIVNSDGSVTSEMAPFVINIVTLTPNG
Sbjct  393  NALAISNNNQAYVNCANELTGYNFSGFTLLRLSNIVNSDGSVTSEMAPFVINIVTLTPNG  452




Query  421  TIPVTFTINNATTYYGQNVYIVGSTSDLGNWNTTYARGPASCPNYPTWTITLNLLPGEQI  480
TIPVTFTINNATTYYGQNVYIVGSTSDLGNWNTTYARGPASCPNYPTWTITLNLLPGEQI
Sbjct  453  TIPVTFTINNATTYYGQNVYIVGSTSDLGNWNTTYARGPASCPNYPTWTITLNLLPGEQI  512

Query  481  QFKAVKIDSSGNVTWEGGSNHTYTVPTSGTGSVTITWQN  519
                    QFKAVKIDSSGNVTWEGGSNHTYTVPTSGTGSVTITWQN
Sbjct  513    QFKAVKIDSSGNVTWEGGSNHTYTVPTSGTGSVTITWQN  551


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        May 3, 2022